Citation Nr: 1731345	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for low back strain with degenerative changes, disk space narrowing, and L1 wedge deformity (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with low back strain.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1991 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran testified at a Board video-conference hearing before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Veteran underwent VA examination, during which he complained of low back pain and pain radiating down both legs, with daily numbness in the right and occasional numbness in the left.  Range of motion was as abnormal.  During the June 2016 Hearing, the Veteran testified that he perceived a worsening of his lumbar spine disability and lower extremity radiculopathy disabilities since the April 2010 VA examination.  Id. at p. 4.  Specifically, he stated that he experienced greater constant pain now than he had before.  Id. at p. 5.  He also maintained that his right leg also started to 'give out,' causing him to fall.  Id. at p. 6.  Because of these reports of worsening, the Veteran must be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his service-connected lumbar spine and left and right lower extremity radiculopathy disabilities.  The examiner should review the record, including this remand.  Additionally, the examiner should:

a) provide the ranges of motion of the lumbar spine expressed in degrees; 

b) determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain;

c) record the Veteran's reports of limitation of motion during flare-ups and opine whether these reports are consistent with the disability found on examination; and

d) state whether the Veteran has intervertebral disc syndrome (IVDS) of the lumbar spine.  If so, state whether IVDS results in episodes of physician prescribed bedrest, and if so, the duration of the episodes over the past 12 months should be reported. 

f) identify all neurological manifestations of the back disability, including lower extremity radiculopathy, associated with the service-connected lumbar spine disability. 

The severity of each such neurological sign and symptom should be reported.

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

